DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Applicant’s amendment filed February 15, 2022, has been entered.  Claims 2-4, 6, 8-13, 19, 24-28 and 30-32 are currently pending in the application.  Claims 1, 15, 20 and 23 have been cancelled.  All previous objections to and rejections of claims 1, 15, 20 and 23 have been withdrawn in view of the cancellation of claims 1, 15, 20 and 23.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 8-13, 19, 24-28 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends from claim 19 and claims “wherein the acidified milk base is ripened for 3 to 25 hours.”  In the adding step of claim 19, the cooled milk-based solution is ripened to provide an acidified milk base.  It is unclear if this acidified milk base is additionally ripened, or if it is the cooled milk-based solution that is ripened for 3 to 25 hours. For purposes of examination, it is the cooled milk-based solution that will be considered to be ripened for 3 to 25 hours in order to provide the acidified milk base.
Claim 19, in the heat-treating step, claims heat-treating the acidified milk base to a temperature from about 55°C to about 68°C.  It is unclear if the acidified milk base is heated to a temperature from about 55°C to about 68°C, or if the acidified milk base is heat-treated at temperature from about 55°C to about 68°C.  For purposes of examination, the acidified milk base will be considered to be heat-treated at a temperature from about 55°C to about 68°C, consistent with the specification at p. 8 lines 1-5 (emphasis Examiner).
Claim 28, similar to claim 10, depends from claim 19 and claims “wherein the acidified milk base is ripened for 20 hours.”  In the adding step of claim 19, the cooled milk-based solution is ripened to provide an acidified milk base.  It is unclear if this acidified milk base is additionally ripened, or if it is the cooled milk-based solution that is ripened for 20 hours. For purposes of examination, it is the cooled milk-based solution that will be considered to be ripened for 20 hours in order to provide the acidified milk base.
Claim 31 depends from claim 19 and claims the coagulant comprises a starter, chymosin, or both.  However, claim 19 claims the coagulant comprises an acidifier.  Therefore, is unclear if the starter, chymosin or both are in addition to the acidifier that is 
Claim 32 depends from claim 19 and claims the milk-based solution comprises an acidifier and a coagulant.  However, claim 19 claims the coagulant comprises an acidifier.  Therefore, it is unclear what must be present to meet claim 32 that is not already present in claim 19.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6, 8-13, 19, 24-28, 31 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heino et al. (WO 2012/110705 A1) in view of Henson et al. (USPN 3,963,836), Chandan et al. (Dairy Ingredients for Food Processing: Chapter 13- Fermented Dairy Ingredients) and Tamime (“Tamime and Robinson’s Yoghurt- Science and Technology (3rd Edition)”).
With respect to claims 19, 2 and 6, Heino et al. teach a method for producing a milk-based, whey protein product that is used as a raw material in the preparation of various sour milk products and/or acidified fresh products, and thus teach an acidified milk base ([0018] and [0025]). The whey protein product can be produced from one or more of the fractions obtained by means of membrane techniques, such as microfiltration and ultrafiltration [0029]. For instance, Heino et al. disclose an embodiment in which the whey protein product is produced by subjecting a milk-based raw material to microfiltration to separate an ideal whey as a microfiltration permeate, followed by subjecting at least a portion of the microfiltration permeate to ultrafiltration to provide an ultrafiltration permeate and a whey protein concentrate as an ultrafiltration retentate [0030].
Heino et al. teach providing a milk raw material that is preferably skim milk [0031].  Heino et al. do not teach the protein content of the skim milk.  However, Henson et al. teach a skim milk having approximately 3.3% protein content (Example-col. 5 line 65-col. 6 line 3).  Therefore, it would have been obvious to have utilized a milk raw material having a protein content as claimed as Heino et al. a skim milk as the milk material and Henson et al. teach skim milk having a protein content as claimed.
Heino et al. also teach obtaining an ideal whey protein as a microfiltration permeate and subjecting at least a portion of the microfiltration permeate to ultrafiltration to provide an ultrafiltration permeate and whey protein concentrate as an ultrafiltration retentate. Further, Heino et al. disclose various embodiments wherein the protein content of the UF retentate (ideal whey solution) is 5.8%, and thus falls within the claimed range (Tables 1 and 2).Next, the whey protein product (milk-based solution) is formed from the ultrafiltration retentate (microfiltration permeate that has been concentrated) and a casein-containing material, such as milk in the form of skim milk (raw material) ([0032] and [0037]).
Heino et al. teach a method wherein the whey protein product (milk-based solution) has a ratio of whey protein to casein of about 20:80 to about less than 50:50 or about 25:75 to about less than 50:50 ([0030] and [0033]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
Further, Heino et al. disclose that the whey protein product, which is preferably in the form a beverage and processed to form the acidified milk base, possesses a total protein content of about 2.5% to about 8% [0020]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
While Heino et al. teach a milk based solution comprising a milk raw material and an ideal whey protein solution as well as a method for using said solution to produce an 
Henson et al. teach a method for making quark (acidified milk product) wherein before coagulation, (skim) milk is subjected to ultrafiltration (membrane filtration) in order to concentrate the protein content (abstract; column 1, lines 8-15; column 2, lines 4-5 and 53-55). According to Henson et al., the milk should be pasteurized, preferably before being subjected to membrane filtration, wherein the pasteurization may be carried out at a temperature of from about 55ºC to 80ºC for about one half of 1 minutes to about 30 minutes (column 4, lines 19-30; claim 1). Regarding the recitation of Henson et al. that pasteurization is preferably before membrane filtration, the MPEP states that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.) (MPEP 2123 I) Therefore, one of ordinary skill would have been able to carry out the pasteurization step of Henson et al. after ultrafiltration with the reasonable expectation that a suitable acidified milk product would have been produced.
 Henson et al. also disclose that following pasteurization the milk is cooled as quickly as possible to a temperature of about 5ºC to 50ºC (column 4, lines 32-33 and Claim 1). The protein-rich residue is inoculated with a quark culture lactic acid starter (i.e., acidifier) and a small quantity of rennet, wherein the inoculation step is carried out between 20ºC and 35ºC (claim 1; column 5, lines 5-15). Lastly, the setting time for the curd to form is usually between 12 and 24 hours (column 5, lines 17-20).
Both Heino et al. and Henson et al. teach acidified milk products such as quark. Further, both Heino et al. and Henson et al. teach a method for making acidified milk products from a composition comprising an ultrafiltration retentate and a protein concentrate. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the processing conditions (pasteurization at 80 ºC for a time of one half of a minute to 30 minutes, cooling, adding a coagulant, and ripening) as suggested by Henson et al. to the whey protein product of Heino et al. which comprises a milk raw material and an ideal whey protein solution. This is because Henson et al. demonstrate that these steps were already found to be suitable for producing an acidified milk product that is derived from a protein concentrate/retentate at the time of invention. Therefore, by pasteurizing, cooling, adding a coagulant, and ripening the milk-based solution of Heino et al. as taught by Henson et al., one of ordinary skill in the art would have expected to obtain an acidified milk base used to create the acidified milk product.
Moreover, Heino et al. as modified by Henson et al. teach heat treatment (pasteurization) temperatures and times which overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
Heino et al. as modified by Henson et al. teach a method for producing quark from the acidified milk base which was formed in the manner recited in claim 19 and described above. Heino et al. teach acidified milk products such as quark, having a ratio 
However, the references fail to expressly disclose wherein the process further comprises heat treatment of the acidified milk base.  The references also fail to expressly disclose the process of sieving the acidified milk base and separating the sieved milk base to provide the quark product with fresh taste and soft velvety structure having a total solids of 15% to 27%.
Tamime discloses various processes to manufacture strained yogurt in large volumes such as by cloth bag, mechanical separators, and ultrafiltration (page 376, paragraph 1). The mechanical separation process involves using skimmed milk to manufacture the yoghurt, such that the fermented milk (acidified milk base) is stirred vigorously, thermised (heat treated) at 60 ºC, filtered (sieved) to remove any large lumps, and then applied to a quarg separator (p. 378, paragraphs 1-3 and Fig. 5.5).
Both Heino et al. as modified by Henson et al. as well as Tamime teach a method for producing acidified milk products involving a separation process and the use of a quark separator. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply thermisation (heat treatment) of the acidified milk base, to the separation method of Heino et al. as modified by Henson et al., in order to ensure that the quark product is sufficiently separated from the coagulated milk base.
Chandan et al. teach that quark is a fresh, soft cheese made from pasteurized skim milk with the specific organoleptic characteristics of a soft body, smooth texture, and good spreadability (page 346, column 1, Quark, paragraph 1; column 1, Quark Formulation, paragraph 1). Chandan et al. also disclose the use of ultrafiltration to 
Chandan et al. also disclose a method of producing quark wherein a centrifugal quark separator is used to separate the coagulated skim milk. The drained (separated) quark can then be cooled, packed, and stored (page 347, column 1, section 1, paragraph 1). This method enables the adjustment of the quark’s water content.  Whey is separated from the sieved milk base (p. 346, column 2, last paragraph).  
Chandan et al. does not teach the protein content, or that the whey solution is an acid whey solution.  However, where the combination of Heino et al., Henson et al. and Tamime teaches the production of an acid milk base as claimed, as set forth above, the whey solution separated from the milk base is considered to be an acid whey solution having a protein content as claimed.
Both Heino et al. as modified by Henson et al. as well as Chandan et al. teach quark products that are derived from the ultrafiltration of milk. Given that Heino et al. teach quark products made from the acidified milk base which was obtained from an ultrafiltration retentate and that Chandan et al. teach a process for obtaining quark and how ultrafiltration increases the total solids of the final quark, one of ordinary skill in the art would have expected the total solids of the quark of the Heino et al. in view of Chandan et al. to be within the claimed range. This is because Chandan et al. demonstrate that a total solids content that has been increased to 17% to 19% was 
In addition, Heino et al. as modified by Henson et al., Tamime and Chandan et al. also teach methods of producing quark products. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the sieving (draining) and separation steps of Chandan et al. in the quark production process of Heino et al. as modified by Henson et al. and Tamime in order to obtain a quark with a desirable texture and water content.
Regarding the limitations of a quark product with fresh taste and soft velvety structure, one of ordinary skill in the art would expect the quark products of Heino et al. as modified by Henson et al., Tamime and Chandan et al. to possess those properties, because Chandan et al. demonstrate that quark products are characterized as fresh with a soft body and a smooth texture.
Moreover, modified Heino et al. is considered to teach a quark product with fresh taste and soft velvety structure like the claimed invention, because the prior art teaches a quark product having a ratio of whey protein to casein in the range of 20:80 to about less than 50:50, comprising an ideal whey protein solution, which is obtained from microfiltration of milk, and having a total solids within the claimed range and derived from similar process steps.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I)
With respect to claim 3, Heino et al. disclose that microfiltration is enhanced by diafiltration using water or a suitable fraction obtained from the membrane filtrations [0038].
With respect to claim 4, Heino et al. teach a method wherein the whey protein product (milk based solution comprising milk and ideal whey protein) is provided with supplementary calcium in order to bring the calcium content to a level present in normal milk, or higher [0022]. Given that the Heino et al. teach a method wherein the calcium content of the whey protein product can be higher than that of normal milk, it would have been obvious to one of ordinary skill in the art that the milk-based solution is not subjected to calcium depletion.
With respect to claim 8, Heino et al. as modified by Henson et al. teach pasteurization conditions as recited above, wherein the pasteurization may occur from about 55 to 80º C for about one half of 1 minute to about 30 minutes. It is clear that the claimed pasteurization time of 7 minutes is suggested by the prior art. However, the references fail to expressly disclose 87º C.
In addition, Heino et al. discloses a method of heat treatment in the form of high pasteurization which occurs at 95 ºC for 5 minutes [0041]. Pasteurization temperatures for treating milk products that are higher than 80ºC were already known in the art at the time of invention.  Therefore, it would have been well within the skill level of one of ordinary skill in the art to heat the milk-based solution of Heino et al. as modified by 
 With respect to claim 9, modified Heino et al. teaches a method of cooling the heat treated (pasteurized) milk based solution to a temperature from 5ºC to 50 ºC as recited above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
With respect to claim 10, modified Heino et al. teaches a method wherein after adding a coagulant to the milk base solution, the acidified mixture is incubated or cultured for about 12-24 hours (Henson et al. at column 5, lines 17-20), which falls within the claimed range.
With respect to claims 11 and 12, modified Heino et al. teaches the method as recited above. In addition, Heino et al. disclose that the lactose in the whey protein product (milk-based solution) is hydrolyzed into monosaccharides through the use of commercially available lactase enzymes [0043]. Furthermore, Heino et al. disclose various embodiments wherein the lactose hydrolysis is realized after the membrane filtrations on the composed whey protein product, the lactose hydrolysis and the microfiltration are conducted simultaneously, or the lactose hydrolysis of the milk raw material is initiated prior to membrane filtration [0043]. Given that Heino et al. provide for embodiments in which lactose hydrolysis (adding the lactase enzyme) occurs prior to the membrane filtration and that Henson et al. teach ripening after the milk has been pasteurized, cooled, and inoculated, it would have been obvious to one of ordinary skill 
With respect to claim 13, modified Heino et al. teaches the method as recited above, wherein Henson et al. disclose that rennet is added prior to the ripening step, during inoculation (column 5, lines 5-15).
With respect to claim 24, modified Heino et al. teaches the limitations as recited above with regard to claim 19. In addition, the reference provides a broader disclosure wherein the protein content of the microfiltration permeate which has been subjected to ultrafiltration, forming a whey protein concentrate as an ultrafiltration retentate (ideal whey solution) is about 2.5% to about 8% or 8% ([0015], [0019]-[0020] and claims 6-9). Although Heino et al. fail to expressly disclose a protein content of 9%, the reference does disclose a protein content of 8% which is close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I).
With respect to claims 25 and 26, modified Heino et al. teach the method as recited above wherein the whey protein product (milk-based solution) has a ratio of whey protein to casein of about 20:80 to about less than 50:50 or about 25:75 to about less than 50:50, which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Moreover regarding claim 26, Heino et al. teach an embodiment where the ratio is 30:70 ([0033]).
With respect to claim 27, modified Heino et al. teaches a method of cooling the heat treated (pasteurized) milk based solution to a temperature from 5ºC to 50 ºC as recited above (Henson: column 4, lines 32-33 and Claim 1), wherein 29 ºC is within the range.
With respect to claim 28, modified Heino et al. teaches the method as recited above with respect to claim 10, wherein the time for curd to form is usually between 12 and 24 hours for quark as previously recited (Henson: column 5, lines 17-20). Thus, the combination of references suggest ripening for 20 hours, which is within the range.
With respect to claim 31, where Henson et al. teach the addition of a culture as a coagulant (col. 5 lines 3-5), this is considered to meet claims to the addition of a starter.
With respect to claim 32, where Henson et al. teach the addition of a culture and rennet as coagulants (col. 5 lines 3-5), this is considered to provide the milk-based solution with both an acidifier (i.e., culture) and coagulant (i.e., rennet).

Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Heino et al. (WO 2012/110705 A1) in view of Henson et al. (USPN 3,963,836), Chandan et al. (Dairy Ingredients for Food Processing: Chapter 13- Fermented Dairy Ingredients) and Tamime (“Tamime and Robinson’s Yoghurt- Science and Technology (3rd Edition)”) as applied to claim 19 above, and further in view of Koenraads et al. (USPN 4,980,179).
Modified Heino et al. teaches a process of making a quark product as set forth above with regard to claim 19.  Tamime teaches thermization (i.e., heat-treating) of the acidified milk base at 60C (p. 378 1st paragraph).  However, Tamime is silent as to the length of the heat-treating.
Koenraads et al. teaches thermization of fresh cheese products (e.g., quark), where the thermization is carried out for 3 minutes (col. 2 lines 21-24).  This is considered to touch the claimed “about 5 minutes” time for heat-treating.  Further, where heat-treating of fresh cheese products is known in the prior art, the claimed time is not considered to represent an unobvious contribution over the prior art.  Where the prior art heat treats at 56°C (col. 2 lines 21-24), which falls within the claimed range, one of ordinary skill would have been able to arrive at the claimed heat-treatment time through no more than routine experimentation in the method of modified Heino et al. in order to provide the predictable result of a heat-treated dairy product.

Claims 2-4, 6, 8-12, 19, 24-27 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heino et al. (WO 2012/110705 A1) in view of Streiff et al. (USPN 4,956,186) and Tamime (“Tamime and Robinson’s Yoghurt- Science and Technology (3rd Edition)”).
With respect to claims 19, 2 and 6, Heino et al. teach a method for producing a milk-based, whey protein product that is used as a raw material in the preparation of various sour milk products and/or acidified fresh products, and thus teach an acidified milk base ([0018] and [0025]). The whey protein product can be produced from one or more of the fractions obtained by means of membrane techniques, such as 
Heino et al. teach providing a milk raw material that is preferably skim milk [0031].  Heino et al. do not teach the protein content of the skim milk.  However, Streiff et al. teach a typical skim milk having approximately 3.41% protein content (col. 6 lines 3-9).  Therefore, it would have been obvious to have utilized a milk raw material having a protein content as claimed as Heino et al. a skim milk as the milk material and Streiff et al. teach skim milk having a protein content as claimed.
Heino et al. also teach obtaining an ideal whey protein as a microfiltration permeate and subjecting at least a portion of the microfiltration permeate to ultrafiltration to provide an ultrafiltration permeate and whey protein concentrate as an ultrafiltration retentate. Further, Heino et al. disclose various embodiments wherein the protein content of the UF retentate (ideal whey solution) is 5.8%, and thus falls within the claimed range (Tables 1 and 2).Next, the whey protein product (milk-based solution) is formed from the ultrafiltration retentate (microfiltration permeate that has been 
Heino et al. teach a method wherein the whey protein product (milk-based solution) has a ratio of whey protein to casein of about 20:80 to about less than 50:50 or about 25:75 to about less than 50:50 ([0030] and [0033]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
Further, Heino et al. disclose that the whey protein product, which is preferably in the form a beverage and processed to form the acidified milk base, possesses a total protein content of about 2.5% to about 8% [0020]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
While Heino et al. teach a milk based solution comprising a milk raw material and an ideal whey protein solution as well as a method for using said solution to produce an acidified milk product, the reference fails to expressly disclose the steps involved in obtaining the acidified milk base comprising pasteurization, cooling, adding a coagulant, and ripening.
Streiff et al. teach a process for preparing yogurt (acidified milk product) wherein skim milk or whey derived from casein is concentrated by ultrafiltration and then reconstituted by the addition of water (column 4, lines 42-48; column 6, lines 44-47). Next, milk or skim milk may be added to the retentate (partially reconstituted skim milk 
 Both Heino et al. and Streiff et al. teach acidified milk products. Further, both Heino et al. and Streiff et al. also teach a method for making acidified milk products which involves an initial step of combining a UF retentate and a raw milk material. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the processing conditions (pasteurization from 82.2 ºC-85 ºC, cooling, adding a coagulant, and ripening) applied to the milk based solution (a milk raw material and a UF retentate) of Lowe on the whey protein product of Heino et al. which comprises a milk raw material and an ideal whey protein solution. This is because Streiff et al. demonstrate that these steps were already found to be suitable for producing an acidified milk product at the time of invention. Therefore, by pasteurizing, cooling, adding a coagulant (acidifying), and ripening the milk-based solution of Heino et al. as 
While Streiff et al. teach a pasteurization temperature range which is within the claimed range, the reference suggests a preferred pasteurization time that is slightly outside of the claimed time range. However, it is noted that the recitation of preferred suggests that the pasteurization can be performed for other periods of time. In addition, Heino et al. discloses a method of heat treatment in the form of high pasteurization which occurs at 95 ºC for 5 minutes [0041]. Therefore, it would have been well within the skill level of one of ordinary skill in the art to heat the milk-based solution of Heino et al. as modified by Streiff et al. at a time and temperature that are sufficient to pasteurize the mixture.
However, the references fail to expressly disclose the process of sieving the acidified milk base and separating the sieved milk base to provide the quark product with fresh taste and soft velvety structure having a total solids of 15% to 27%.
Streiff et al. teach all that has been recited above. In addition, Streiff et al. disclose a process wherein the skim milk is concentrated by the ultrafiltration process to about 26-28% total solids. In addition, Streiff et al. also disclose that water can be added to the UF retentate in amounts sufficient to achieve any desired total solids level (column 6, lines 44-49). It is also noted that Streiff et al. disclose a total solids content of the UF retentate that overlaps with the claimed range.
Given that both references teach acidified milk products and that Streiff et al. teach a method of modifying the total solids of acidified milk products to achieve a desired level, one of ordinary skill in the art would have reasonably looked to Streiff et In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). Given that Heino et al. teach an acidified milk product, such as quark, derived from ultrafiltration techniques and that Streiff et al. teach modifying the total solids content of acidified milk products by adding water to the ultrafiltration retentate, it would have been obvious to one of ordinary skill in the art at the time of invention to have optimized the concentration of the total solids of Heino et al. through routine experimentation in order to obtain a desirable acidified milk product such as quark.
Tamime discloses various processes to manufacture strained yogurt in large volumes such as by cloth bag, mechanical separators, and ultrafiltration (page 376, paragraph 1). The mechanical separation process involves using skimmed milk to manufacture the yoghurt, such that the fermented milk (acidified milk base) is stirred vigorously, thermised (heat treated) at 60 ºC, filtered (sieved) to remove any large lumps, and then applied to a quarg separator (page 378, paragraphs 1-3 and Fig. 5.5). It is further disclosed that whey is allowed to drain (sieved milk base) in order to give concentrated yoghurt (acidified milk product) (page 378- paragraphs 2-3).
Both Heino et al. as modified by Streiff et al. as well as Tamime teach a method for producing acidified milk products. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the separation process steps, including the thermisation (heat treatment) of the acidified milk base, to the method of Heino et al. in view of Streiff et al., because Tamime teaches a method for separating the sieved milk base (whey) from the acidified milk products, in order to obtain a more concentrated and desirable yogurt on a large scale, which was already found to be suitable at the time of invention. Because yogurt and quark are interpreted as being interchangeable, one of ordinary skill in the art would have expected to obtain the same properties by applying the method of Tamime to the quark of the modified Heino et al.
Tamime does not teach the protein content, or that the whey solution is an acid whey solution.  However, where the combination of Heino et al. and Streiff et al. teaches the production of an acid milk base as claimed, as set forth above, the whey solution separated from the milk base is considered to be an acid whey solution having a protein content as claimed.
Regarding the limitations of a quark product with fresh taste and soft velvety structure, modified Heino et al. is considered to teach a quark product with fresh taste and soft velvety structure like the claimed invention, because the prior art teaches an acidified milk product such as quark having a ratio of whey protein to casein in the range of 20:80 to about less than 50:50 as well as a method for obtaining. The ratio of whey protein to casein and the total solids content are considered to contribute to the structure of the quark product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I)
With respect to claim 3, Heino et al. disclose that microfiltration is enhanced by diafiltration using water or a suitable fraction obtained from the membrane filtrations [0038].
With respect to claim 4, Heino et al. teach a method wherein the whey protein product (milk based solution comprising milk and ideal whey protein) is provided with supplementary calcium in order to bring the calcium content to a level present in normal milk, or higher [0022]. Given that the Heino et al. teach a method wherein the calcium content of the whey protein product can be higher than that of normal milk, it would have been obvious to one of ordinary skill in the art that the milk-based solution is not subjected to calcium depletion.
With respect to claim 8, modified Heino et al. teaches pasteurization conditions as recited above, wherein a preferred pasteurization is achieved by maintaining the base mix at 180 º-185 ºF (82.2 ºC-85 ºC) for 30 minutes. While a pasteurization temperature of 85 ºC is close to 87 ºC, the references fail to expressly disclose pasteurization at 87 ºC for 7 minutes.
 It is noted that Heino et al. disclose a method of heat treatment in the form of high pasteurization which occurs at 95 ºC for 5 minutes [0041]. Pasteurization temperatures for treating milk products that are higher than 85ºC for substantially less 
With respect to claim 9, modified Heino et al. teaches a method of cooling the heat treated (pasteurized) milk based solution to a temperature from 18.3 ºC to 57.2 ºC as recited above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
With respect to claim 10, modified Heino et al. teaches a method wherein after adding a coagulant to the milk based solution, the acidified mixture is incubated or cultured for about 2 to 4 hours as recited above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
With respect to claims 11 and 12, modified Heino et al. teaches the method as recited above. In addition, Heino et al. disclose that the lactose in the whey protein product (milk-based solution) is hydrolyzed into monosaccharides through the use of commercially available lactase enzymes [0043]. Furthermore, Heino et al. disclose various embodiments wherein the lactose hydrolysis is realized after the membrane filtrations on the composed whey protein product, the lactose hydrolysis and the 
In addition, Streiff et al. also teach that a lactase enzyme is added to the yogurt base mix which has been cooled after pasteurization (column 7, lines 59-65). Then the mixture is cultured as recited above. Given that Heino et al. provide for embodiments in which lactose hydrolysis (adding the lactase enzyme) occurs prior to the membrane filtration and that Streiff et al. teach ripening the mixture after the lactase enzyme has been added, it would have been obvious to one of ordinary skill in the art to add the lactase enzyme prior to ripening because membrane filtration must occur before acidification and ripening and this was already demonstrated by the teachings of Streiff et al.
With respect to claim 24, modified Heino et al. teaches the limitations as recited above with regard to claim 19. In addition, Heino et al. provides a broader disclosure wherein the protein content of the microfiltration permeate which has been subjected to ultrafiltration, forming a whey protein concentrate as an ultrafiltration retentate (ideal whey solution) is about 2.5% to about 8% or 8% ([0015], [0019]-[0020] and claims 6-9). Although Heino et al. fail to expressly disclose a protein content of 9%, the reference does disclose a protein content of 8% which is close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I)
With respect to claims 25 and 26, modified Heino et al. teaches the method as recited above with respect to claim 19, wherein the whey protein product (milk-based prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
 Moreover regarding claim 26, Heino et al. teach an embodiment where the ratio is 30:70 ([0033]).
With respect to claim 27, Heino et al. as modified by Streiff et al. teach a method of cooling the heat treated (pasteurized) milk based solution to a temperature from 18.3 ºC to 57.2 ºC as recited above (Streiff: column 7, lines 59-65), wherein 29 ºC is within the range.
With respect to claim 31, where Streiff et al. teach the addition of a culture as a coagulant (col. 8 lines 27-30), this is considered to meet claims to the addition of a starter.

Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Heino et al. (WO 2012/110705 A1) in view of Streiff et al. (USPN 4,956,186) and Tamime (“Tamime and Robinson’s Yoghurt- Science and Technology (3rd Edition)”) as applied to claim 19 above, and further in view of Koenraads et al. (USPN 4,980,179).
Modified Heino et al. teaches a process of making a quark product as set forth above with regard to claim 19.  Tamime teaches thermization (i.e., heat-treating) of the st paragraph).  However, Tamime is silent as to the length of the heat-treating.
Koenraads et al. teaches thermization of fresh cheese products (e.g., quark), where the thermization is carried out for 3 minutes (col. 2 lines 21-24).  This is considered to touch the claimed “about 5 minutes” time for heat-treating.  Further, where heat-treating of fresh cheese products is known in the prior art, the claimed time is not considered to represent an unobvious contribution over the prior art.  Where the prior art heat treats at 56°C (col. 2 lines 21-24), which falls within the claimed range, one of ordinary skill would have been able to arrive at the claimed heat-treatment time through no more than routine experimentation in the method of modified Heino et al. in order to provide the predictable result of a heat-treated dairy product.

Response to Arguments
	
Applicants arguments filed February 15, 2022, have been fully considered but they are not persuasive.
Applicant argues that Heino does not teach or suggest the method of claim 19 (Remarks, pp. 7-8).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, the remarks do not show how the amendments avoid such references or objections.  Simply stating that Heino does not teach the limitations recited in the independent claim is not 
 Applicant argues that Chandan’s disclosure of a centrifugal separator is not sieving, and that the Office has engaged in impermissible hindsight (Remarks, p. 8).
This argument is not persuasive.  As set forth in the rejections above, Chandan discloses a method of producing quark wherein a centrifugal quark separator is used to separate the coagulated skim milk. Chandan also teaches that whey is separated from the sieved milk base and that cheese cloth can be used (p. 346, column 2, last paragraph).  Where it was well known in the art to separate the “milk base” from the “acid whey solution”, the Office is not relying on impermissible hindsight.  Further, Tamime also teaches filtration (i.e., sieving) followed by separating in the process of making quark (e.g., Fig. 5.5).
Applicant argues that Tamime fails to teach a process of making quark including heat treating at a temperature as claimed (Remarks, 9).
This argument is not persuasive.  Tamime is relied upon for the teaching of the heat-treating (e.g., thermising) step in claim 19, and Tamime teaches heat-treating at 60 ºC, which falls squarely within the claimed temperature range.
Applicant argues that Streiff does not teach the process of claim 19 including heat treating the acidified milk base (Remarks, pp. 9-10).
This argument is not persuasive.  The rejection of claim 19 is over a combination of references, with Tamime relied upon to teach the heat-treating step.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando, can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Nikki H. Dees/Primary Examiner, Art Unit 1791                   		Nikki H. Dees